Garland, J.,

delivered the opinion of the court.
When an agent or attorney undertakes to collect a debt in a distantplace,and makes known to his principal the mode of conveyance by which the note or evidence of the debt will be sent,who does not disapprove of it, he will not be responsible for an accident that may happen and prevent its safe arrival, without his fault.
The facts, as exhibited by the record are, that about the 16th December, 1838, the plaintiff deposited with the defendant, for collection, a note for nine hundred and forty-five dollars, given by Mr. Colgan and endorsed by J. A. De Russey, both residents of the parish of Natchitoches, for which a commission of one and a half per cent, was to be paid. The plaintiff knew that the note was to be sent by a steam-boat, to the branch of the City Bank at Natchitoches, in which parish it was payable, in the month of January, 1839. The note, with other papers of value, was enclosed in a letter directed to the cashier of the branch, and delivered to the runner of the bank in New-Orleans, to be delivered to the captain or clerk of a steam-boat, about to leave for Natchitoches. It does not appear the runner ever delivered the letter, which was never received by the cashier to whom it was directed. The loss of the note was advertised by the defendant, in the newspaper at Natchitoches, in conformity with art. 2259 Louisiana Code, who lost., at the same time, a certificate of deposite for four hundred dollars, their own property. There was a judgment for the defendant, and the plaintiff appealed.
The contract is one of agency and not of deposite, as urged by the counsel for the plaintiff, and the degree of vigilance required of the defendant is that, which a prudent man pays to his own affairs ; what in law is called ordinary diligence, 12 Martin’s Reports, 84; but it is the duty of an agent charged with the collectionof a debt, to show due diligence : 6 Martin, N. S., 195; 8 Idem., 328. That has not been satisfactorily shown in this case, as it is not proved the runner of the bank delivered the letter to the captain or clerk of the steamboat. If that fact was established, we might be disposed to affirm the judgment of the inferior court. We are of opinion, that when an attorney or agent undertakes to collect a debt in a distant place, and makes known to his principal the mode of conveyance by which the evidence of debt will be sent, who does not disapprove of it, he will not be responsible for an accident that may happen without his fault: 11 Martin, 32. But he must show, he used that mode of conveyance.
*474We'cannot agree to affirm the judgment as the case is now presented, but as the judge of the court below heard the witnesses, and, no doubt, after due consideration decided in favor of the defendant, we will remand the case for a new trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be annulled and reversed, and this case remanded for a new trial, to be proceeded in according to law ; the defendant paying the costs of this appeal.